DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al. (US 2017/0298213 A1, “Dittmar”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”).
With respect to claims 1, 3, 10, and 15, Dittmar discloses metal composite panels with a core composition (Abstract) comprising a polymer material and aluminum hydroxide, i.e. metal hydroxide ([0006]); the core composition is sandwiched between aluminum sheets ([0001]), i.e. metal layers are stacked on both surfaces of the core material layer. Dittmar further discloses the amount of polymer ranges from about 4 wt.-% to about 9 wt.-% ([0014]) and the amount of the aluminum hydroxide, i.e. metal hydroxide, is greater than or equal to about 90 wt.-% ([0017]), which falls within the ranges claimed. Dittmar discloses the polymeric core composition passes the Euroclass A2 fire safety tests, which require the polymer core material to have a calorific potential maximum of 3.0 MJ/kg ([0004-0005]), i.e. the combustion calorific value of the core material layer is 3.0 MJ/kg or less.
While Dittmar discloses the core composition is a polymer, including any suitable polymer used in the composite panel art may be used ([0013]), Dittmar does not disclose that the polymer is a polyvinyl acetal resin.
Fujiwara teaches a resin composition exhibiting excellent high-temperature physical properties and containing an inorganic compound ([0055]) where the resin includes polyvinyl acetal resins ([0056]), the inorganic compound includes alumina ([0077]), and the resin composition further includes a flame retardant ([0115]) such as aluminum hydroxide ([0116]).
Dittmar and Fujiwara are analogous inventions in the field of resins containing flame retardants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core composition polymer of Dittmar to be made from polyvinyl acetal as taught by Fujiwara in order to provide a core layer exhibiting excellent high-temperature physical properties ([0055]). While there is no explicit disclosure from Dittmar in view of Fujiwara regarding a surface material peel strength of 2.4 N/mm or more, given that Dittmar in view of Fujiwara discloses an identical article made of identical materials as that presently claimed, then it is clear the article of Dittmar in view of Fujiwara would necessarily inherently have a surface material peel strength of 2.4 N/mm or more.
With respect to claim 2, while there is no explicit disclosure from Dittmar in view of Fujiwara regarding the core material exhibiting a maximum temperature increase of 50°C or less when the core material is heated at 750°C for 20 minutes in a test compliant with an ISO 1182 testing method, given that Dittmar in view of Fujiwara discloses an identical article made of identical components as that presently claimed, then it is clear the article of Dittmar in view of Fujiwara would necessarily inherently have a core material exhibiting a maximum temperature increase of 50°C or less when the core material is heated at 750°C for 20 minutes in a test compliant with an ISO 1182 testing method.
With respect to claim 13, Dittmar discloses the polymeric core composition passes the Euroclass A2 fire safety tests, which require the polymer core material to have a calorific potential maximum of 3.0 MJ/kg ([0004-0005]), i.e. the combustion 
With respect to claim 14, Dittmar discloses the polymeric core composition passes the Euroclass A2 fire safety tests, which require the polymer core material to have a calorific potential maximum of 3.0 MJ/kg ([0004-0005]), i.e. the combustion calorific value of the core material layer is 3.0 MJ/kg or less, which overlaps with that presently claimed. While there is no explicit disclosure from Dittmar in view of Fujiwara regarding the metal-resin composite material having a surface material peel strength of 6.7 N/mm or more and 9.4 N/mm or less, given that Dittmar in view of Fujiwara discloses an identical article made of identical materials as that presently claimed, then it is clear the article of Dittmar in view of Fujiwara would necessarily inherently have a surface material peel strength of 6.7 N/mm or more and 9.4 N/mm or less.
Claims 4 and 12 are rejected under 35 U.S.C. 103Dittmar et al. (US 2017/0298213 A1, “Dittmar”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”) as applied to claim 1 above, and further in view of Fukaya et al. (JP 2017-071771 A, “Fukaya”). It is noted that the disclosure of Fukaya is based off a machine translation of the reference included with this action.
With respect to claim 4, Dittmar in view of Fujiwara does not disclose the tensile strength of the polyvinyl acetal resin.
Fukaya teaches a polyvinyl acetal resin useful for building materials having a tensile breaking strength, i.e. tensile strength, of 20 MPa or more (Page 3, “The polyvinyl acetal resin composition of the present invention…”), which overlaps with that presently claimed.
Dittmar in view of Fujiwara and Fukaya are analogous inventions in the field of building materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyvinyl acetal resin of Dittmar in view of Fujiwara to be the polyvinyl acetal resin as taught by Fukaya in order to provide a polyvinyl acetal with desired tensile strength suitable for building materials (Fukaya, page 3, “The polyvinyl acetal resin composition of the present invention…”).
With respect to claim 12, Dittmar in view of Fujiwara does not disclose wherein the polyvinyl acetal is polyvinyl butyral.
Fukaya teaches a polyvinyl acetal used in building materials (Page 3, 1st full paragraph, “…the polyvinyl acetal resin composition of the present invention can be used…for building materials) that is excellent in light resistance and weather resistance (Page 3, 3rd full paragraph, “That is, it is preferable that the polyvinyl acetal is polyvinyl butyral… The polyvinyl butyral…is also excellent in light resistance, weather resistance…”).
Dittmar in view of Fujiwara and Fukaya are analogous inventions in the field of polyvinyl acetals for building materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyvinyl acetal of Dittmar in view of Fujiwara to be polyvinyl butyral as taught by Fukaya in order to provide a resin that is excellent in light resistance and weather resistance (Fukaya, page 3, 3rd full paragraph, “That is, it is preferable that the polyvinyl acetal is polyvinyl butyral… The polyvinyl butyral…is also excellent in light resistance, weather resistance…”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al. (US 2017/0298213 A1, “Dittmar”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”) as applied to claim 1 above, and further in view of Watanabe et al. (US 2016/0214293 A1, “Watanabe”).
With respect to claim 5, Dittmar in view of Fujiwara does not disclose wherein the polyvinyl acetal resin has a melt viscosity of 3,000 Pa·s or less.
Watanabe teaches polyvinyl acetal having a low melt viscosity contributes to less residual voids ([0059]).
Dittmar in view of Fujiwara and Watanabe are analogous inventions in the field of polyvinyl acetals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the melt viscosity of the polyvinyl acetal of Dittmar in view of Fujiwara, including values presently claimed, in order to form less residual voids as taught by Watanabe (Watanabe, [0059]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al. (US 2017/0298213 A1, “Dittmar”) in view of Fujiwara et al. (US 2005/0165151 A1,  as applied to claim 1 above, and further in view of Sawada et al. (EP 1 429 400 B1, “Sawada”).
With respect to claim 11, Dittmar in view of Fujiwara does not disclose wherein the polyvinyl acetal resin comprises 1-50 mol% of α-olefin units having 4 or less carbon atoms.
Sawada teaches a polyvinyl acetal resin having ethylene in a random basis as a constituent unit of a main chain, which provides a polyvinyl acetal with reduced viscosity and improved flexibility, heat resistance, adhesive property, humidity resistance, thermal decomposition, and solvent solubility ([0023]). Sawada further teaches the polyvinyl acetal resin has an ethylene content of 1-20 mol% ([0032]), which overlaps with the claimed amount. It is well known in the art that ethylene is an α-olefin having 2 carbon atoms, making the polyvinyl acetal resin with 1-20 mol% ethylene a resin having α-olefin units with 4 or less carbon atoms.
Dittmar in view of Fujiwara and Sawada are analogous inventions in the field of polyvinyl acetals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyvinyl acetal of Dittmar in view of Fujiwara to contain 1-20 mol% ethylene as taught by Sawada in order to provide a polyvinyl acetal with reduced viscosity and improved flexibility, heat resistance, adhesive property, humidity resistance, thermal decomposition, and solvent solubility (Sawada, [0023]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al. (US 2017/0298213 A1, “Dittmar”) in view of Fujiwara et al. (US 2005/0165151 A1,  as applied to claim 1 above, and further in view of Muraki et al. (JP H09-314734 A, “Muraki”), Fukaya et al. (JP 2017-071771 A, “Fukaya”), and the evidence provided by Sigma Aldrich (Poly(ethylene-co-acrylic acid)). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the information disclosure statement filed 05 March 2020. It is noted that the disclosure of Fukaya is based off a machine translation of the reference included with this action.
With respect to claim 16, Dittmar in view of Fujiwara discloses the amount of polyvinyl acetal ranges from about 4 wt.-% to about 9 wt.-% (Dittmar, [0014]) and the amount of the aluminum hydroxide, i.e. metal hydroxide, is greater than or equal to about 90 wt.-% (Dittmar, [0017]), which falls within the ranges claimed. 
Dittmar in view of Fujiwara does not disclose adhesive layers interposed between the core material layer and the metal layers, wherein the adhesive layers comprise a resin having a polar group in a side chain, nor wherein the polyvinyl acetal resin is a polyvinyl butyral resin.
Muraki teaches a composite film made of metal sheet sandwiching a resin layer containing flame retardant filler ([0001]). Muraki further teaches the flame retardant filler includes aluminum hydroxide ([0011]). Muraki additionally teaches that making such a film can be done using an adhesive layer interposed between the metal sheets and the resin composition ([0020]). The adhesive includes ethylene-acrylic acid copolymer ([0020]); as evidenced by Sigma Aldrich, ethylene-acrylic acid copolymer, also known as poly(ethylene-co-acrylic acid), has the structure shown below which has a carboxyl group, which is a polar group. While there is no explicit teaching that the carboxyl group is in a side chain, ethylene-acrylic acid copolymer necessarily has a carboxyl group in a 
    PNG
    media_image1.png
    140
    248
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Carboxyl group)]copolymer, then there is a carboxyl group, i.e. polar group, in a side chain.
Dittmar in view of Fujiwara and Muraki are analogous inventions in the field of metal composite sheets for building materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal composite sheet of Dittmar in view of Fujiwara to have adhesive layers as taught by Muraki in order to provide a metal composite sheet for building materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Dittmar in view of Fujiwara and Muraki does not disclose wherein the polyvinyl acetal resin is a polyvinyl butyral resin.
Fukaya teaches a polyvinyl acetal used in building materials (Page 3, 1st full paragraph, “…the polyvinyl acetal resin composition of the present invention can be used…for building materials) that is excellent in light resistance and weather resistance (Page 3, 3rd full paragraph, “That is, it is preferable that the polyvinyl acetal is polyvinyl 
Dittmar in view of Fujiwara and Muraki and Fukaya are analogous inventions in the field of polyvinyl acetals for building materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyvinyl acetal of Dittmar in view of Fujiwara and Muraki to be polyvinyl butyral as taught by Fukaya in order to provide a resin that is excellent in light resistance and weather resistance (Fukaya, page 3, 3rd full paragraph, “That is, it is preferable that the polyvinyl acetal is polyvinyl butyral… The polyvinyl butyral…is also excellent in light resistance, weather resistance…”).
Claims 1-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Muraki et al. (JP H09-314734 A, “Muraki”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the information disclosure statement filed 05 March 2020.
With respect to claims 1-3, Muraki teaches a flame-retardant metal resin composite plate where a metal sheet is bonded on both sides of a resin sheet ([0001]), i.e. a flame-retardant metal-resin composite in which metal layers are respectively stacked on both surfaces. The resin corresponds to the core material layer. Muraki further teaches the resin contain inorganic filler such as aluminum hydroxide, magnesium hydroxide, and calcium hydroxide, i.e. metal hydroxide ([0011]); thus, the core material layer contains a metal hydroxide and a resin. Muraki teaches the resin has a combustion calorific value of 14 kJ/g (1 kJ/g = 1 MJ/kg) or less ([0015]), which 
Muraki does not disclose wherein the resin is a polyvinyl acetal resin.
Fujiwara teaches a resin composition exhibiting excellent high-temperature physical properties and containing an inorganic compound ([0055]) where the resin includes polyvinyl acetal resins ([0056]), the inorganic compound includes alumina ([0077]), and the resin composition further includes a flame retardant ([0115]) such as aluminum hydroxide ([0116]).
Muraki and Fujiwara are analogous inventions in the field of resins containing flame retardants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resin of Muraki to be made from polyvinyl acetal as taught by Fujiwara in order to provide a core layer exhibiting excellent high-temperature physical properties ([0055]).
While there is no explicit teaching regarding the maximum temperature increase of 50°C or less of the core material layer when it is heated at 750°C for 20 minutes in a test compliant with an ISO 1182 testing method, given that Muraki in view of Fujiwara teaches an identical structure made of identical components, then it is clear it would 
With respect to claim 13, Muraki teaches the resin has a combustion calorific value of 14 kJ/g (1 kJ/g = 1 MJ/kg) or less ([0015]), which overlaps with that presently claimed; thus, the core material layer has a combustion calorific value of 2 MJ/kg or less. Lastly, Muraki teaches the peel strength between the metal sheet and the resin sheet, i.e. surface material peel strength, is 100 mmN/mm or more ([0008]), which overlaps with that presently claimed (100 mN/mm = 0.100 N/mm); it is noted that the units “mmN/mm” has been interpreted as “mN/mm”, i.e. millinewtons per millimeter, as the examiner believes this to be an error in the translation.
With respect to claim 14, Muraki teaches the resin has a combustion calorific value of 14 kJ/g (1 kJ/g = 1 MJ/kg) or less ([0015]), which overlaps with that presently claimed; thus, the core material layer has a combustion calorific value of 2 MJ/kg or less. Lastly, Muraki teaches the peel strength between the metal sheet and the resin sheet, i.e. surface material peel strength, is 100 mmN/mm or more ([0008]), which overlaps with that presently claimed (100 mN/mm = 0.100 N/mm); it is noted that the units “mmN/mm” has been interpreted as “mN/mm”, i.e. millinewtons per millimeter, as the examiner believes this to be an error in the translation.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Muraki et al. (JP H09-314734 A, “Muraki”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”) as applied to claim 1 above, and further in view of Fukaya et al. (JP 2017-071771 A, “Fukaya”). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the information disclosure statement .
With respect to claim 4, Muraki in view of Fujiwara does not disclose the tensile strength of the polyvinyl acetal resin.
Fukaya teaches a polyvinyl acetal resin useful for building materials having a tensile breaking strength, i.e. tensile strength, of 20 MPa or more (Page 3, “The polyvinyl acetal resin composition of the present invention…”), which overlaps with that presently claimed.
Muraki in view of Fujiwara and Fukaya are analogous inventions in the field of building materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyvinyl acetal resin of Muraki in view of Fujiwara to be the polyvinyl acetal resin as taught by Fukaya in order to provide a polyvinyl acetal with desired tensile strength suitable for building materials (Fukaya, page 3, “The polyvinyl acetal resin composition of the present invention…”).
With respect to claim 12, Muraki in view of Fujiwara does not disclose wherein the polyvinyl acetal is polyvinyl butyral.
Fukaya teaches a polyvinyl acetal used in building materials (Page 3, 1st full paragraph, “…the polyvinyl acetal resin composition of the present invention can be used…for building materials) that is excellent in light resistance and weather resistance (Page 3, 3rd
Muraki in view of Fujiwara and Fukaya are analogous inventions in the field of polyvinyl acetals for building materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyvinyl acetal of Muraki in view of Fujiwara to be polyvinyl butyral as taught by Fukaya in order to provide a resin that is excellent in light resistance and weather resistance (Fukaya, page 3, 3rd full paragraph, “That is, it is preferable that the polyvinyl acetal is polyvinyl butyral… The polyvinyl butyral…is also excellent in light resistance, weather resistance…”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muraki et al. (JP H09-314734 A, “Muraki”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”) as applied to claim 1 above, and further in view of Watanabe et al. (US 2016/0214293 A1, “Watanabe”). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the information disclosure statement filed 05 March 2020.
With respect to claim 5, Muraki in view of Fujiwara does not disclose wherein the polyvinyl acetal resin has a melt viscosity of 3,000 Pa·s or less.
Watanabe teaches polyvinyl acetal having a low melt viscosity contributes to less residual voids ([0059]).
Muraki in view of Fujiwara and Watanabe are analogous inventions in the field of polyvinyl acetals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the melt viscosity of the polyvinyl acetal of .
Claims 6, 8-9, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Muraki et al. (JP H09-314734 A, “Muraki”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”) as applied to claims 1-3 above, and further in view of the evidence provided by Sigma Aldrich (Poly(ethylene-co-acrylic acid)). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the information disclosure statement filed 05 March 2020.

    PNG
    media_image1.png
    140
    248
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Carboxyl group)]With respect to claims 6, 8-9, 17-18, and 21, Muraki teaches adhesive films between the metal sheets and the resin material, i.e. adhesive layer interposed between the core material layer and the metal layers ([0020]). Muraki further teaches the adhesives include ethylene-acrylic acid copolymer ([0020]). As evidenced by Sigma Aldrich, ethylene-acrylic acid copolymer, also known as poly(ethylene-co-acrylic acid), has the structure shown below which has a carboxyl group, which is a polar group. Ethylene-acrylic acid copolymer is an olefin copolymer since it is identical to that mentioned by Applicant as an example of an olefin copolymer (see instant specification [0030]). While there is no explicit teaching that the carboxyl group is a side chain, ethylene-acrylic acid copolymer necessarily has a carboxyl group in a side chain as seen below. Further, given that Muraki broadly teaches the use of ethylene-acrylic acid copolymers, it is the examiner’s position that this encompasses both graft and block . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Muraki et al. (JP H09-314734 A, “Muraki”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”) as applied to claim 1 above, and further in view of Sawada et al. (EP 1 429 400 B1, “Sawada”). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the information disclosure statement filed 05 March 2020.
With respect to claim 11, Muraki in view of Fujiwara does not disclose wherein the polyvinyl acetal resin comprises 1-50 mol% of α-olefin units having 4 or less carbon atoms.
Sawada teaches a polyvinyl acetal resin having ethylene in a random basis as a constituent unit of a main chain, which provides a polyvinyl acetal with reduced viscosity and improved flexibility, heat resistance, adhesive property, humidity resistance, thermal decomposition, and solvent solubility ([0023]). Sawada further teaches the polyvinyl acetal resin has an ethylene content of 1-20 mol% ([0032]), which overlaps with the claimed amount. It is well known in the art that ethylene is an α-olefin having 2 carbon atoms, making the polyvinyl acetal resin with 1-20 mol% ethylene a resin having α-olefin units with 4 or less carbon atoms.
Muraki in view of Fujiwara and Sawada are analogous inventions in the field of polyvinyl acetals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyvinyl acetal of Muraki in view of .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Muraki et al. (JP H09-314734 A, “Muraki”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”) and Fukaya et al. (JP 2017-071771 A, “Fukaya”) as applied to claim 4 above, and further in view of the evidence provided by Sigma Aldrich (Poly(ethylene-co-acrylic acid)). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the information disclosure statement filed 05 March 2020. It is noted that the disclosure of Fukaya is based off a machine translation of the reference included with this action.
With respect to claim 19, Muraki teaches adhesive films between the metal sheets and the resin material, i.e. adhesive layer interposed between the core material layer and the metal layers ([0020]). Muraki further teaches the adhesives include ethylene-acrylic acid copolymer ([0020]). As evidenced by Sigma Aldrich, ethylene-acrylic acid copolymer, also known as poly(ethylene-co-acrylic acid), has the structure shown below which has a carboxyl group, which is a polar group. Ethylene-acrylic acid copolymer is an olefin copolymer since it is identical to that mentioned by Applicant as an example of an olefin copolymer (see instant specification [0030]). While there is no explicit teaching that the carboxyl group is a side chain, ethylene-acrylic acid copolymer necessarily has a carboxyl group in a side chain as seen below. Further, given that Muraki broadly teaches the use of ethylene-acrylic acid copolymers, it is the examiner’s 
    PNG
    media_image1.png
    140
    248
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Carboxyl group)]group, in a side chain. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Muraki et al. (JP H09-314734 A, “Muraki”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”) and Watanabe et al. (US 2016/0214293 A1, “Watanabe”) as applied to claim 5 above, and further in view of the evidence provided by Sigma Aldrich (Poly(ethylene-co-acrylic acid)). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the information disclosure statement filed 05 March 2020.
With respect to claim 20, Muraki teaches adhesive films between the metal sheets and the resin material, i.e. adhesive layer interposed between the core material layer and the metal layers ([0020]). Muraki further teaches the adhesives include ethylene-acrylic acid copolymer ([0020]). As evidenced by Sigma Aldrich, ethylene-acrylic acid copolymer, also known as poly(ethylene-co-acrylic acid), has the structure shown below which has a carboxyl group, which is a polar group. Ethylene-acrylic acid copolymer is an olefin copolymer since it is identical to that mentioned by Applicant as an example of an olefin copolymer (see instant specification [0030]). While there is no explicit teaching that the carboxyl group is a side chain, ethylene-acrylic acid copolymer necessarily has a carboxyl group in a side chain as seen below. Further, given that 
    PNG
    media_image1.png
    140
    248
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Carboxyl group)]group, in a side chain. 

Response to Arguments
Due to the amendment of claims 4-6 and 8-10 and the cancellation of claim 7, the objections to claims 4-10 under 37 CFR 1.75(c) is withdrawn.
Due to the amendment to claims 2-6 and 8-10 and the cancellation of claim 7, the claim objections of claims 2-10 are withdrawn.
Due to the cancellation of claim 7, the 35 U.S.C. 102(a)(1) rejection of claim 7 is withdrawn.
Applicant's arguments filed 22 April 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 102(a)(1) rejections of claims 1-3, 7, and 10 over Dittmar et al. (US 2017/0298213 A1, “Dittmar”) and the 35 U.S.C. 102(a)(1) rejections of claims 4-5 over Dittmar and the evidence provided by Wypych et al. (Handbook of Polymers, “Wypych”), Applicant argues the peel strength is not inherent and points to Comparative Example 3 of the instant specification for support. Applicant argues that 
The examiner acknowledges that while Comparative Example 3 uses EVA as the resin composition, this is not found persuasive because the present claims are directed towards a core material made from a polyvinyl acetal. The examiner notes that none of the Comparative Examples demonstrate a core material made of a polyvinyl acetal resin having a peel strength outside the claimed range. Rather, Comparative Examples 1-2 use ethylene/methyl methacrylate copolymers and Comparative Example 3 uses ethylene-vinyl acetate. Since these materials are not claimed, nor are they polyvinyl acetals, their peel strength not meeting the claimed limitation is inconsequential since these materials are not claimed as core resin material. As noted in the above 35 U.S.C. 103 rejections (which claims 1-3, 10, and 4-5 are now rejected under), Dittmar in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”) (for claims 1-3 and 10), Fukaya et al. (JP 2017-071771 A, “Fukaya”) (for claim 4), and Watanabe et al. (US 2016/0214293 A1, “Watanabe) (for claim 5) discloses an identical article made of identical materials as that presently claimed. Thus, the claimed peel strength would necessarily inherently be present.
The basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed properties are not positively stated by the references. However, the references teach all of the claimed components. Therefore, the claimed properties would inherently 
Regarding the 35 U.S.C. 103 rejections of claims 1-4 over Muraki et al. (JP H09-314734 A, “Muraki”; disclosure based off machine translation provided with IDS filed 05 March 2020) and the 35 U.S.C. 103 rejections of claims 6 and 8-9 over Muraki and the evidence provided by Sigma Aldrich (Poly(ethylene-co-acrylic acid)), Applicant argues Muraki only exemplifies combustion calorific values and peel strengths outside the claimed range and points to the examples and Table 1 of Muraki for support. Applicant additionally argues that Muraki’s broad teachings would not lead one of ordinary skill in the art to arrive at the claimed invention. The examiner respectfully disagrees.
In response to Applicant’s reliance on the examples of Muraki, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735, 739 (CCPA 1967). The fact remains Muraki discloses the resin composition has a combustion calorific value of 14 kJ/g (1 kJ/g = 1 MJ/kg) or less 
In response to Applicant’s argument that Muraki discloses a broad range, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Lastly, Applicant argues the peel strength of the article is an unexpected result and points to the Examples and Comparative Examples for support. Applicant argues that if a person of ordinary skill in the art uses only the preferred polymers of Dittmar and Muraki, they would have achieved results similar to that of Comparative Example 3 of the instant application. The examiner respectfully disagrees.
Firstly, Dittmar discloses “Any suitable polymer used in the composite panel art may be used” and lists a variety of non-limiting examples. When Dittmar or Muraki are combined with Fujiwara as set forth above, one of ordinary skill in the art produces an identical article made from identical components as that of the present invention, and thus the article would necessarily inherently have the same properties as that presently claimed.
Further, the Comparative Examples 1-3 of the present application relate to core compositions which are not made from a polyvinyl acetal resin, so one of ordinary skill in the art would not arrive at the claimed invention and thus not expect the properties claimed since the article of the Comparative Examples 1-3 is different from that presently claimed.
Furthermore, the data provided by Applicant is not persuasive since it is not commensurate in scope with the present claims.
Firstly, the examples use a core material layer composition made from a specific polyvinyl acetal resin and metal hydroxide (aluminum hydroxide) while the present claims allow for any polyvinyl acetal resin and any metal hydroxide. The examples use a polyvinyl butyral having a weight-average molecular weight (Mw) of 2.1 × 104, a ratio of weight-average molecular weight to number-average molecular weight (Mn) (Mw/Mn) of 
The examples additionally use specific amounts of the polyvinyl butyral (PVB) and aluminum hydroxide (Al(OH)3) (5 mass% PVB and 80 mass% Al(OH)3 for Example 1; 7 mass% PVB and 48 mass% Al(OH)3- for Example 2; see [0094] and [0096]) while the present claims allow for any amount of any polyvinyl acetal and any amount of any metal hydroxide.
Further, the examples have a combustion calorific value of 0.4 MJ/kg (Example 1) and 1.3 MJ/kg (Example 2) while the present claims require the layer has a combustion calorific value of 2.0 MJ/kg or less, which includes values higher and lower than those exemplified. There is no data at the upper end point of 2.0 MJ/kg.
Additionally, the examples have specific surface material peel strengths of 6.7 N/mm (Example 1) and 9.4 N/mm (Example 2) while the present claims broadly require the surface material peel strength to be 2.4 N/mm or more. There is no data at the value of 2.4 N/mm.
Furthermore, the examples make the use of a 0.5 mm-thick aluminum sheet ([0093] and [0095]) while the present claims broadly require any metal layers with any thickness.
The examples additionally make use of a 30 µm-thick adhesive layer made from ethylene/maleic anhydride copolymer ([0093] and [0095]) while the present claims are silent with respect to an adhesive layer.
Lastly, the examples have the overall article having a thickness of 4 mm ([0095]) while the present claims are silent with respect to the thickness of the article.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure. Månsson (Determinations of Calorific Values of Building Materials – A Guide) discloses a material with a low energy of combustion, also known as “calorific value”, i.e. combustion calorific value, contributes less to the advancement of a fire than one with a higher energy of combustion (Page 5, 1 Introduction, 1st paragraph, “A material with a low energy of combustion…”). Com-Ten Industries (Peeling Test) discloses the peel strength is the measure of the average force to part two bonded materials (page 1, 1st paragraph).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787